 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    BANK OF NEW YORK MELLON,                                Case No. 2:17-cv-00372-MMD-BNW
 8                                           Plaintiff,                     ORDER
              v.
 9
      MARYLAND PEBBLE AT SILVERADO
10    HOMEOWNERS ASSOCIATION, et al.,
11                                        Defendants.
12          This matter is before the court on the parties= failure to file a joint pretrial order required
13   by LR 26-1(e)(5). The last extension of the Discovery Plan and Scheduling Order (ECF No. 55)
14   filed August 27, 2018, required the parties to file a joint pretrial order required by LR 26-1(e)(5)
15   no later than October 24, 2018, or 30 days after decision of the dispositive motions. Plaintiff filed
16   a Motion for Summary Judgment (ECF No. 63) September 24, 2019, which the District Judge
17   granted in part in an Order (ECF No. 75) entered April 12, 2019. It appears from the docket that
18   counterclaims are still pending. The parties were required to file a joint pretrial order within
19   30 days after a decision of the summary judgment motion. To date, the parties have not complied.
20   Accordingly,
21          IT IS ORDERED that:
22          1.      Counsel for the parties shall file a joint pretrial order which fully complies with the
23   requirements of LR 16-3 and LR 16-4 no later than June 25, 2019. Failure to timely comply may
24   result in the imposition of sanctions up to and including a recommendation to the District Judge
25   of case dispositive sanctions. See Fed. R. Civ. P. 41(b).
26          2.      The disclosures required by Fed. R. Civ. P. 26(a)(3) and any objections thereto shall
27   be included in the pretrial order.
28
                                                          1
 1           3.      If the parties feel that a joint pretrial order is not needed, the parties shall

 2   alternatively file a Joint Status Report no later than June 25, 2019, outlining the reasons why a

 3   joint pretrial order should not be filed, the parties’ efforts to finalize this matter, and when a

 4   stipulation to dismiss will be filed.

 5           Dated this 11th day of June, 2019.

 6
                                                         ____________________________________
 7                                                       BRENDA WEKSLER
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
